Citation Nr: 0817453	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-03 485	)	DATE
	)
	)


THE ISSUE

Whether a February 1968 decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection 
for schizophrenia should be revised or reversed on the basis 
of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran (moving party) served on active duty from June 
1963 to February 1964.

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a 
February 1968 Board decision that denied entitlement to 
service connection for schizophrenia.  The moving party moved 
the Board to find that the February 1968 decision was clearly 
and unmistakably erroneous.  A motion for review on the basis 
of CUE in prior Board decisions was received from the moving 
party's representative in January 2006.  The January 2006 
written submission by the representative specifically alleged 
CUE in the February 1968 Board decision.  38 C.F.R. 
§ 20.1400(a) (2007).


FINDING OF FACT

The February 1968 Board decision that denied an appeal of 
entitlement to service connection for schizophrenia was 
adequately supported by the evidence then of record and was 
not undebatably erroneous; the record does not demonstrate 
that the correct facts, as they were known in February 1968, 
were not before the Board in February 1968, or that incorrect 
laws or regulations were applied or that correct laws or 
regulations were not applied.


CONCLUSION OF LAW

The February 1968 decision that denied entitlement to service 
connection for schizophrenia was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 310 (West 1964 & Supp. IV); 7111 
(West 2002); 38 C.F.R. §§ 3.63(a) (1967 & Supp. 1966); 
20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that the February 1968 Board decision that 
denied entitlement to service connection for schizophrenia 
was clearly and unmistakably erroneous.  Specifically, he 
argues that the Board failed to apply the presumption of 
soundness, and failed to consider in-service findings of a 
psychiatric disorder.

The Board has the authority to revise a prior Board decision 
on the grounds of CUE.  38 U.S.C.A. § 7111.  A claim 
requesting review under this statute may be filed at any time 
after the underlying decision is made.  

Under the provisions of 38 C.F.R. § 3.105(a) (2007), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior decision involved CUE involves 
the following three-prong test:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE are:  
(1) changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable VA file number; and, the 
date of the Board decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to re-filing.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to refilling.  Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

In January 2006, the veteran filed a motion alleging CUE in a 
February 1968 Board decision.  He alleged that the Board made 
a factual error in its February 1968 decision by failing to 
find that he had schizophrenia related to his military 
service.  He argues that but for this error, service 
connection would have been granted in February 1968 rather 
than later in the RO's November 2002 rating decision.  He 
additionally argues that the Board incorrectly failed to 
apply the presumption of soundness upon entry into service in 
denying his claim.  Based upon these arguments, the Board 
finds that the motion adequately sets forth an alleged 
specific error of fact or law in accordance with 38 C.F.R. 
§ 20.1404(b).  Accordingly, the Board will proceed with an 
analysis of the veteran's motion.

In a February 1968 decision, the Board found that the 
veteran's schizophrenia initially manifested more than two 
years after his separation from service, and that there was 
no competent evidence establishing that his schizophrenia was 
either incurred in or aggravated by his active service.

After a review of the evidence, the Board finds that the 
February 1968 decision was adequately supported by the 
evidence then of record and was not undebatably erroneous.  
The record does not demonstrate that the correct facts, as 
they were known in February 1968, were not before the Board 
in February 1968, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error.  The Board correctly analyzed 
the claim for service connection for schizophrenia on the 
basis of whether the disorder had been incurred in service, 
without reference to whether schizophrenia specifically 
preexisted service.  The Board specifically weighed the 
evidence of in-service notations regarding hysteria, and 
noted that the veteran had reported a pre-service history of 
nervousness.  The Board additionally weighed evidence 
demonstrating pre-service treatment for hysteria.  In denying 
entitlement to service connection for hysteria, the Board 
found that the veteran was treated for a single, acute and 
transitory episode of hysteria in service, and that there was 
no evidence that he acquired the chronic psychiatric disorder 
schizophrenia during service.  As schizophrenia was not 
diagnosed for more than two years after his separation from 
service, and there was no evidence demonstrating that the 
veteran's schizophrenia was related to his diagnosis of 
hysteria, the Board found no relationship between the 
veteran's schizophrenia and his period of active service.  

The Board finds that there was no evidence of record at the 
time of the February 1968 decision that otherwise clearly and 
unmistakably demonstrates that chronic schizophrenia was 
incurred during service.  The first evidence of treatment for 
schizophrenia was dated in November 1966.  While the veteran 
entered some general testimony regarding the relationship 
between the hysteria for which he was treated in service and 
the schizophrenia with which he was diagnosed after service, 
this evidence amounts to nothing more than a disagreement as 
to how the facts were weighed or evaluated and does not 
constitute CUE.  38 C.F.R. § 20.1403(d).  In addition, while 
the veteran's claim for service connection for schizophrenia 
was subsequently granted in November 2002, based upon 
evidence demonstrating a relationship between the hysteria 
for which he was treated in service and his diagnosis of 
schizophrenia, the Board observes that the specific evidence 
demonstrating that relationship was not of record at the time 
of the February 1968 decision, and can accordingly not serve 
as a basis for a finding of CUE.

Additionally, while the veteran asserts that the Board did 
not properly apply the rule of presumption of soundness upon 
entry, the Board finds that this argument is unavailing, as 
the Board did not find that the veteran's schizophrenia pre-
existed his entry into service, and the Board decision in 
that regard was, as a result, more favorable to the veteran 
than it would have been had such a finding been made.

In sum, the Board finds that the February 1968 Board decision 
which concluded that the hysteria for which the veteran was 
treated in service was acute and transitory and resolved 
without residual disability was adequately supported by the 
evidence then of record and that decision's application of 
the laws and regulations was not clearly and unmistakably 
erroneous.

Accordingly, the Board finds that the February 1968 decision 
to deny the appeal for service connection for schizophrenia 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400-20.1411.  Consequently, the 
motion for reversal or revision of the February 1968 Board 
decision denying entitlement to service connection for 
schizophrenia on the grounds of CUE must be denied.

Duties to Notify and Assist the Appellant

The notice and duty to assist provisions of the law and 
regulations are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Therefore, discussion of 
the notice provisions in this case is not required.  38 
U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2007). 

ORDER

The motion for revision of the February 1968 Board decision 
denying an appeal of entitlement to service connection for 
schizophrenia on the grounds of CUE is denied.



                       
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



